COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00178-CV


WALLY YAMMINE DBA BW                                             APPELLANT
CONSTRUCTION

                                     V.

WISE COUNTY AND BRIDGEPORT                                       APPELLEES
ISD


                                  ----------

          FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                  ----------

                       MEMORANDUM OPINION1
                                  ----------

                              I. INTRODUCTION

     The underlying case centers on property described in a sheriff’s tax deed

that was purchased at an allegedly void tax sale. Appellant Wally Yammine dba

BW Construction, appearing pro se, appeals the summary judgment granted in

favor of Appellees Wise County and Bridgeport ISD.     Because Yammine no

     1
      See Tex. R. App. P. 47.4.
longer owned the property in question at the time he filed suit and therefore

lacked standing to pursue the relief set forth in the tax code, we will affirm.

                     II. FACTUAL AND PROCEDURAL BACKGROUND

         Yammine purchased real property at a sheriff’s sale and received a

sheriff’s tax deed covering “150.31 acres of land, more or less.” A survey of the

property later revealed that the property was 21.3 acres short of the 150.3 acres

that Yammine had purportedly purchased. Yammine sold the “150.31 acres of

land, more or less” to Hy Capital, LLC. Six months later, Yammine filed suit

against Appellees for a “defect of acreage,” requesting that the additional

acreage be added, that Wise County pay the costs of the survey, and that he be

awarded damages for the taxes he had paid for two years on the purported 150

acres.

         Appellees answered with a general denial and included in their answer the

affirmative defense of governmental immunity. Appellees later filed a plea to the

jurisdiction, arguing that Yammine had failed to plead any waiver of

governmental immunity and had failed to allege any facts that showed a waiver

of governmental immunity. Appellees also filed a motion for summary judgment,

arguing that Yammine was not entitled to the remedy for void or defective tax

sales described in section 34.07 of the tax code because he had sold the

property. Yammine did not file a response to Appellees’ plea to the jurisdiction or

to their motion for summary judgment.




                                          2
      The trial court held a hearing on Appellees’ motion for summary judgment

and ordered that Yammine take nothing against Appellees. The trial court did not

specify the ground(s) upon which the summary judgment was granted.             This

appeal followed.

                   III. SUMMARY JUDGMENT STANDARD OF REVIEW

      We review a summary judgment de novo. Travelers Ins. Co. v. Joachim,

315 S.W.3d 860, 862 (Tex. 2010). We consider the evidence presented in the

light most favorable to the nonmovant, crediting evidence favorable to the

nonmovant if reasonable jurors could, and disregarding evidence contrary to the

nonmovant unless reasonable jurors could not. Mann Frankfort Stein & Lipp

Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). We indulge every

reasonable inference and resolve any doubts in the nonmovant’s favor. 20801,

Inc. v. Parker, 249 S.W.3d 392, 399 (Tex. 2008). A defendant who conclusively

negates at least one essential element of a cause of action is entitled to

summary judgment on that claim. Frost Nat’l Bank v. Fernandez, 315 S.W.3d
494, 508 (Tex. 2010), cert. denied, 131 S. Ct. 1017 (2011); see Tex. R. Civ. P.

166a(b), (c).

                IV. OWNERSHIP REQUIRED FOR RELIEF UNDER TAX CODE

      In his third issue, Yammine challenges whether his sale of the property to

Hy Capital, LLC prevents him from obtaining the relief allowed for a void tax sale.

      Texas Tax Code section 34.07(d) states,




                                         3
      In lieu of pursuing the subrogation rights provided by this section to
      which a purchaser is subrogated, a purchaser at a void tax sale or
      tax resale may elect to file an action against the taxing units to which
      proceeds of the sale were distributed to recover an amount from
      each taxing unit equal to the distribution of taxes, penalties, interest,
      and attorney’s fees the taxing unit received. In a suit filed under this
      subsection, the purchaser may include a claim for, and is entitled to
      recover, any excess proceeds of the sale that remain on deposit in
      the registry of the court or, in the alternative, is entitled to have
      judgment against any party to whom the excess proceeds have
      been distributed. A purchaser who files a suit authorized by this
      subsection waives all rights of subrogation otherwise provided by
      this section. This subsection applies only to an original purchaser at
      a tax sale or resale and only if that purchaser has not subsequently
      sold the property to another person.

Tex. Tax Code Ann. § 34.07(d) (West 2008) (emphasis added).2

      Here, Appellees attached to their motion for summary judgment a copy of

the deed evidencing Yammine’s sale of the property to Hy Capital, LLC. The

deed is dated May 5, 2010. Yammine filed his original petition on November 2,

2010, stating that he had discovered that the acreage was incorrect after he sold

the property.    Reasonable jurors could not disregard this uncontradicted

evidence that, prior to filing suit, Yammine had sold the property to another

person.3 Thus, Appellees conclusively negated at least one essential element of


      2
       Although Yammine brought suit for breach of contract, his claim at trial
was broadly construed by Appellees to be a claim under section 34.07(d)
because of the relief he sought; his argument on appeal is similarly based on
section 34.07(d).
      3
       “Person” is defined in the Code Construction Act as including a
corporation, an organization, a partnership, or any other legal entity. See Tex.
Gov’t Code Ann. § 311.005(2) (West 2005). To the extent that Yammine argues
that he is one of the members of Hy Capital, LLC and thus remains an owner of
the property, his argument fails because Hy Capital, LLC is a separate “person”

                                         4
Yammine’s cause of action. See Tex. Tax Code Ann. § 34.07(d); Fernandez,
315 S.W.3d at 508; see also Tex. R. Civ. P. 166a(b), (c).            We overrule

Yammine’s third issue.4

                                 V. CONCLUSION

      Having overruled the dispositive issue necessary to final disposition of this

appeal, we affirm the trial court’s summary judgment granted in favor of

Appellees. See Tex. R. App. P. 43.2(a), 47.1.




                                                   SUE WALKER
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and WALKER, JJ.

DELIVERED: May 10, 2012




under the Act. See id.; accord Sanchez v. Mulvaney, 274 S.W.3d 708, 712 (Tex.
App.—San Antonio 2008, no pet.) (recognizing distinction between members and
limited liability company in that generally members are not individually liable for
the debts of a limited liability company).
      4
        Because Yammine’s third issue is dispositive, we need not address his
first and second issues. See Tex. R. App. P. 47.1 (stating that appellate court
need address every issue necessary to final disposition of appeal).


                                        5